UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     HERBERT RUSSELL,                                DOCKET NUMBER
                  Appellant,                         DC-3330-11-0405-M-1

                  v.

     DEPARTMENT OF HEALTH AND                        DATE: May 8, 2015
       HUMAN SERVICES,
                 Agency.



             THIS FINAL ORDER IS NO NPRECEDENTIAL 1

           Herbert Russell, Charlotte, North Carolina, pro se.

           Emily Lerner, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        This case involving the appellant’s request for corrective action under the
     Veterans Employment Opportunities Act of 1998 (VEOA) is before the Board on
     remand for further proceedings from the U.S. Court of Appeals for the Federal
     Circuit (Federal Circuit). Russell v. Department of Health & Human Services,


     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     591 F. App’x 937 (Fed. Cir. 2014). Specifically, the court directed the Board to
     consider: (1) whether the appellant received during the proceedings below an
     order dated August 2, 2013, which directed the agency to file evidence in the
     appeal and provided him an opportunity to file a reply to its response; and (2) if
     he did not receive the order, whether his substantive rights were prejudiced as a
     result.    Id. at 942.    As set forth below, we find, assuming arguendo that the
     appellant did not receive the August 2, 2013 order, that this error did not
     prejudice his substantive rights.

                                         BACKGROUND
¶2            The appellant is a 10-point preference-eligible veteran.        Russell v.
     Department of Health & Human Services, 117 M.S.P.R. 341, ¶ 2 (2012).             On
     February 2, 2012, after determining that the agency did not award the appellant
     his full 10-point preference during its selection process for its Social Science
     Analyst (Organizational Development), GS-0101-12/13 position, the Board
     ordered the agency to reconstruct the selection process. Russell v. Department of
     Health      &     Human     Services,   120   M.S.P.R.   42,   ¶¶   2,   4   (2013);
     Russell, 117 M.S.P.R. 341, ¶¶ 16-17. Pursuant to the Board’s order, the agency
     reconstructed the selection process, finding that the appellant was not minimally
     qualified for the position. Russell, 120 M.S.P.R. 42, ¶ 5.
¶3            The appellant thereafter filed a petition for enforcement arguing, among
     other things, that the agency failed to adequately reconstruct the selection process
     because it again failed to select him for the position. Id., ¶ 6. In a compliance
     initial decision, the administrative judge denied the appellant’s petition for
     enforcement, finding the agency in compliance with the Board’s reconstruction
     order.      Id.   On review, however, the Board found that the record was
     insufficiently developed regarding the reconstruction process and that a conflict
     existed in the record as to whether the appellant was qualified for the position at
     issue.      Id., ¶¶ 9, 13.      Specifically, the Board found that the agency’s
                                                                                              3

     determination during reconstruction that the appellant was not minimally
     qualified for the position appeared inconsistent with its previous position, set
     forth in a January 2011 letter to the Department of Labor, that the appellant met
     the basic education and specialized experience requirements for the position. Id.,
     ¶¶ 11-12. Therefore, the Board remanded the appeal for further adjudication and
     ordered the agency to submit relevant, material, and credible evidence in the form
     of documentation or affidavits demonstrating that the reconstruction was
     appropriate and lawful, including an explanation for its apparent change in its
     assessment of the appellant’s qualifications. Id., ¶¶ 13-14.
¶4         On remand, the administrative judge issued an order dated August 2, 2013,
     requiring the agency to submit evidence in accordance with the Board’s remand
     order.   MSPB Docket No. DC-3330-11-0405-B-1, Remand Compliance File
     (Remand CF), Tab 3. The administrative judge also provided the appellant an
     opportunity to reply to the agency’s response. Id. In response to the August 2,
     2013 order, the agency submitted, among other things, multiple affidavits from
     three agency personnel involved in the original and reconstructed selection
     processes. 2 Remand CF, Tab 4 at 9-28. The agency argued that these affidavits,
     along with the documentation submitted in the initial compliance appeal, 3 prove
     that it properly reconstructed the selection process and found the appellant not
     minimally qualified for the position.       Id. at 4-6. The appellant did not reply.

     2
       The affidavits described the reconstructed hiring process as mirrorin g the in itial one;
     they provided explanations about the agency’s assessments of the appellant’s
     qualifications for the position; and they explained why the agency’s January 2011 letter
     to the Department of Labor regarding the appellant’s job qualifications was erroneous.
     Remand CF, Tab 4 at 9-28; see Russell, 591 F. App’x at 939-40.
     3
       During the initial compliance appeal, the agency submitted a reconstruction package
     that included the reconstruction certificates of eligib les, evaluations by the Human
     Resource Specialist, evaluations by the Subject Matter Expert, the top-ranked
     applicants’ application packages, applicant listing reports, Office of Personnel
     Management (OPM) qualification standards, the vacancy announcement, and the
     position description. MSPB Docket No. DC-3330-11-0405-C-1, Compliance File,
     Tab 6 at 16-142.
                                                                                        4

     Upon review of the agency’s documentation, the administrative judge found the
     agency in compliance with the Board’s Order in a remand compliance initial
     decision and, therefore, denied the appellant’s petition for enforcement. Remand
     CF, Tab 5, Remand Compliance Initial Decision (RCID).             In particular, the
     administrative judge found that the agency fully answered with credible evidence
     the Board’s questions raised in its remand order. RCID at 9.
¶5        The appellant filed a petition for review of the remand compliance initial
     decision, arguing, among other things, that the Board denied him the opportunity
     to respond to the August 2, 2013 order. Remand Petition for Review (Remand
     PFR) File, Tabs 1-2. He also attached alleged new evidence that he claimed he
     would have filed below had he been given the opportunity. Remand PFR File,
     Tab 2 at 37-218. In a nonprecedential final order, the Board denied his petition
     for review, finding, in part, that the administrative judge afforded the appellant an
     opportunity to respond to the agency’s submission on remand by virtue of its
     August 2, 2013 order. Russell v. Department of Health & Human Services, MSPB
     Docket No. DC-3330-11-0405-B-1, Final Order at 4 n.2 (April 1, 2014).
¶6        The appellant appealed the Board’s final order to the Federal Circuit.
     Russell, 591 F. App’x at 940. The Federal Circuit found that the record was not
     clear concerning whether the appellant indeed received the Board’s August 2,
     2013 order.   Id. at 941-42.   The court, therefore, remanded the appeal to the
     Board to determine if the appellant received the order, and if not, whether his
     substantive rights were prejudiced. Id. at 942.

                                         ANALYSIS
¶7        We have assumed for the sake of argument that the appellant did not receive
     the August 2, 2013 order.        Therefore, we have considered the appellant’s
     submission in reply to the agency’s response to the August 2, 2013 order and
     conclude, as described herein, that his reply provides no basis to disturb the
     remand compliance initial decision.     Accordingly, we find that the appellant’s
                                                                                       5

      substantive rights were not prejudiced by his alleged nonreceipt of the August 2,
      2013 order.
¶8          In his reply to the agency’s response to the August 2, 2013 order, the
      appellant primarily argued that the agency erred in finding him not minimally
      qualified for the Social Science Analyst position and provided his own
      assessment of his qualifications to rebut those provided by the agency. Remand
      PFR File, Tab 2 at 8-14.      In support of his argument, he attached several
      documents that he contends show that he met the minimum educational and
      specialized experience requirements for the position. Id. at 37-69 (the appellant’s
      evaluation of his education), 70-73 (the appellant’s evaluation of his specialized
      experience).
¶9          The appellant’s own assessment of his qualifications, however, is not
      dispositive.   As the Board explained in Miller v. Federal Deposit Insurance
      Corporation, 121 M.S.P.R. 88, ¶ 12 (2014), VEOA does not empower the Board
      to reevaluate the merits of an agency’s ultimate determination that a
      preference-eligible veteran is not qualified for a position with the agency. Id.
      Where it is evident that the agency considered an appellant’s relevant education,
      experience, and other qualifications, the Board will not engage in a fact-based
      review of how an agency weighed and assessed a preference-eligible veteran’s
      qualifications for a position of employment. See id. Rather, the Board’s role is
      limited to determining whether the hiring agency improperly omitted, overlooked,
      or excluded a portion of the appellant’s experiences or work history in assessing
      his qualifications for the vacancy, and the Board will not reevaluate the weight
      the agency accorded those experiences in reaching its decision that the appellant
      was not qualified for a given position of employment. Id .
¶10         Here, the agency submitted an affidavit from the Human Resources
      Specialist who reviewed the appellant’s application package in both the original
      and the reconstructed selection process. Remand CF, Tab 4 at 17-23. Applying
      OPM’s Qualification Standards for General Schedule Positions, she determined
                                                                                           6

      that the appellant did not meet the basic education or specialized experience
      requirements for the position in the 0101 Social Sciences series based on a
      thorough review of the contents of his application package.             Id. at 20-23.
      Although the appellant disagrees with the agency’s analysis of his education and
      specialized experience qualifications, he has provided no basis for us to disturb
      the agency’s finding that he was not minimally qualified for the position.
      Specifically, we find that the record reflects that the agency considered the
      appellant’s relevant education, experience, and other credentials in assessing his
      overall qualifications for the position and that he has not shown that the agency
      improperly omitted or failed to consider any of his qualifying education or
      experience. 4 Id.; Remand PFR File, Tab 1 at 8-14, Tab 5 at 23-49; see Russell,
      MSPB Docket No. DC-3330-11-0405-B-1, Final Order at 6-9.                  The Board,
      therefore, is not in a position to reexamine the merits of the agency’s ultimate
      finding that he was not minimally qualified for the position, as the appellant
      requests. Remand PFR File, Tab 2 at 8-14; see Miller, 121 M.S.P.R. 88, ¶ 12.
¶11        In his reply to the agency’s response to the August 2, 2013 order, the
      appellant also challenged the veracity of certain statements contained in the
      affidavits submitted by the agency. Remand PFR File, Tab 2 at 14-22. Even if
      we were to find each of the statements challenged by the appellant to be material
      in this matter, the record evidence does not support his contentions. For instance,
      the appellant claimed that the Management Services Officer who provided two
      declarations below falsely claimed that the original selectee for the position at
      issue was no longer in the position at the time of the reconstructed selection
      process. Id. at 18; Remand CF, Tab 4 at 9-10. He additionally claimed that the

      4
       Although the appellant alleges that the agency failed to review his entire application
      package, Remand PFR File, Tab 1 at 15, the record evidence demonstrates that the
      agency reviewed the entirety of his application package, including those pages that
      were inadvertently left out of its filings in the remand compliance appeal, Remand PFR
      File, Tab 5 at 24 (declaration of Human Resources Specialist); IAF, Tab 5, Subtabs 2k,
      2n.
                                                                                       7

      Standard Form (SF) 50s attached to the declaration, which reflect that the
      individual had been reassigned prior to the reconstructed selection process, were
      “probably counterfeit.” Remand PFR File, Tab 2 at 18; Remand CF, Tab 4 at
      11-12. Other than the appellant’s mere speculation, however, he has provided no
      evidence to contradict the Management Services Officer’s affidavit, which was
      made under penalty of perjury and supported by two SF-50s. We find, therefore,
      that the appellant has not presented a serious challenge to the credibility of the
      Management Services Officer. In addition, we have reviewed the remainder of
      the appellant’s allegations concerning the veracity of certain statements contained
      in the declarations and we find that they are similarly unpersuasive.
¶12        The appellant also claimed that the agency violated its Human Resources
      Manual, Personnel Instruction 332-1 (objections to eligibles and passover of
      veterans), when it failed to consult with OPM during the reconstruction process
      once it determined that he was not minimally qualified for the position. Remand
      PFR File, Tab 2 at 17, 165-73. This section of the Human Resources Manual,
      however, pertains to individuals who have already made the certificate of
      eligibles for a particular vacancy announcement.      Id. at 165-70; see 5 C.F.R.
      §§ 332.402, 332.406.     Because the agency found that the appellant was not
      minimally qualified for the position at issue, he did not make the certificate of
      eligibles regarding this vacancy announcement.           The agency’s Personnel
      Instruction 332-1, therefore, is inapplicable here.
¶13        Upon consideration of the appellant’s reply, we find that his substantive
      rights were not prejudiced as a result of his alleged nonreceipt of the August 2,
      2013 order. For the reasons set forth above, and for those set forth in our order
      dated April 1, 2014, we find that the appellant has provided no basis to disturb
      the remand compliance initial decision. Russell, MSPB Docket No. DC-3330-11-
      0405-B-1, Final Order at 4-9. Accordingly, we deny his petition for review.
                                                                                  8

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
     The remand compliance initial decision, as supplemented by this Final
Order and our Final Order dated April 1, 2014, constitutes the Board's final
decision in this matter. 5 C.F.R. § 1201.113. You have the right to request the
United States Court of Appeals for the Federal Circuit to review this final
decision. You must submit your request to the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for
information regarding pro bono representation for Merit Systems Protection
Board appellants before the Federal Circuit. The Merit Systems Protection Board
                                                                           9

neither endorses the services provided by any attorney nor warrants that any
attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.